DETAILED ACTION
This office action is in response to the communication received September 1, 2022.
The amendments of claims 1 and 28 as well as the addition of claims 35 and 36 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to St. Anne and the most recent amendments regarding the lack of teaching a flexible, elastomeric film have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching of the elastomeric film. Castellana (US 5,599,289) has been brought into the rejection below to address the “elastomeric film” amendments, which would also address the Gurley stiffness amendments due to the resulting structure (see rejection of claims 35 and 36 below). 
Applicant’s arguments regarding the “sized, structured and arranged to fit in the region on the internal side of the loabia but external the vagina to directly cover the introitus and thereby maintain the menstrual fluid within the vagina are not persuasive, as the specific dimensions disclosed in St. Anne is disclosing the article having a length as measured along a longitudinally extending centerline of 38.1 mm (see Fig. 3, para. 31, 1.5 inches is about 38.1 mm), which falls within the range of 20-150 mm, and discloses the article has a width as measured along a transversely extending centerline of 26.9875 mm (see Fig. 3, para. 31, 1 and 1/16 inches wide is about 26.9875 mm), which falls within the range of 20-100 mm, fall within the ranges that Applicant specifically discloses would allow for the placement of the article for the required function and the disclosure of the adhesive (see para. 27-28) would allow for the covering and maintaining of the apparatus for placement in providing the required function.
Applicant’s arguments regarding von Bittera are not persuasive. Applicant argues that the reference is silent about the thickness of its sheet-like structures. However, the rejection specifically addresses how St. Anne discloses a thickness of a substrate and combines teachings of von Bittera related to thickness of the adhesive, therefor resulting in a disclosed overall thickness of the article due to teachings of St. Anne, Catellana, and von Bittera. 
Applicant’s arguments regarding Luzzi are not persuasive. Applicant argues that as Luizza is addressed to a significantly different use – application to skin around female genitalia and not to mucosal skin, the teachings of Luizza do not apply. However, the teachings of allowing for less pain would apply to skin overall and therefore are relevant.
Applicant’s arguments regarding Bewick-Sonntag are not persuasive. Applicant argues that Bewick-Sonntag relates to a different technical matter as its topsheet is designed to maintain an open passage between the vagina and an interlabial absorbent device to facilitate the flow of bodily fluids out of the vagina and there is no motivation to combine these references. However, Bewick-Sonntag relates as it is reasonably pertinent to the particular problem with which the applicant was concerned – use of an adhesive that would allow for attachment of the adhesive to the body in the interlabial area.
Applicant’s arguments regarding Kim are not persuasive. Applicant argues that Kim relates to a porous foam dressing material, not to an article designed to prevent the flow of fluids therethrough. However, Kim relates as it is reasonably pertinent to the particular problem with which the applicant was concerned – use of an adhesive to skin. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not use the term “elastomeric film,” but discusses a flexible, elastic polymer film.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 10-12, 28, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over St. Anne (US 2011/0162661) in view of Castellana (US 5,599,289).
Regarding claim 1, St. Anne discloses an article that is capable of maintaining menstrual fluid within the vagina (see Figs. 1, 3) comprising: a flexible film substrate 16 having a body facing surface and an opposed garment facing surface (see para. 26); adhesive  14 applied to the body facing surface of the substrate for selectively adhering the article to the body (see para. 27-28); and wherein the substrate is structured and arranged such that it is capable of covering the vaginal opening and maintaining menstrual fluid within the vagina (see Fig. 3, for dimensions that allow this required positioning and adhesive along with position would allow the substrate to maintain menstrual fluid within the vagina). St. Anne further discloses the article has a length as measured along a longitudinally extending centerline of 38.1 mm (see Fig. 3, para. 31, 1.5 inches is about 38.1 mm), which falls within the range of 20-150 mm, and discloses the article has a width as measured along a transversely extending centerline of 26.9875 mm (see Fig. 3, para. 31, 1 and 1/16 inches wide is about 26.9875 mm), which falls within the range of 20-100 mm. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." See MPEP 2114 (II). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “for maintaining menstrual fluid within the vagina” and “to cover the vaginal opening and thereby maintain menstrual fluid within the vagina) does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. 
	St. Anne does not disclose the film substrate being an elastomeric film substrate, though St. Anne discloses the substrate manufactured from a thin, flexible plastic film (see para. 26) and uses thermoplastic films of polyethylene or polypropylene as examples (see para. 26). 
Castellana discloses a film substrate 12 having a body facing surface, the film substrate made from elastomeric polyester or polyethylene (see col. 4, ll. 45-50). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use elastomeric polyester instead of polyethylene in a film substrate, as disclosed by Castellana, as this would yield predictable results as still providing a flexible polymeric film substrate, and as the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 2, teachings of St. Anne and Castellana are described above and St. Anne further discloses that the substrate is structured and arranged such that it is capable of extending at least from one labium minus to an opposed labium minus (see Figs. 2, 3, para. 31, dimensions would allow for this position). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “to extend at least from one labium minus to an opposed labium minus” does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. See MPEP 2114 (II).
Regarding claims 3 and 4, St. Anne and Castellana disclose an article substantially as claimed (see rejections of claim 1 and 2 above) except for the total fluid capacity being less than 0.3 g or 0.1 g, though St. Anne discloses that the article is not an absorbent pad (see para. 14). When the structure or composition recited in the references is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the references discloses all the limitations of a claim (in this case, the flexible elastomeric substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina as well as capability of extending from one labium minus to an opposed labium minus) except for a property or function (in the present case, the required total fluid capacity less than 0.3 g and less than 0.1 g) and the examiner cannot determine whether or not the disclosed article inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 8, teachings of St. Anne and Castellana are described above and St. Anne further discloses the article has a total surface area is about 1028 mm2 (see Fig. 3, para. 31, area is length x width). 
Regarding claim 10, St. Anne and Castellana disclose an article substantially as claimed (see rejections of claim 1) except for wherein a shear force required to remove the adhesive from skin is greater than a force required to deform the substrate. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the references disclose all the limitations of a claim (in this case, the flexible, elastomeric substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, a shear force required to remove the adhesive from skin is greater than a force required to deform the substrate) and the examiner cannot determine whether or not the disclosed article inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 11, St. Anne and Castellana disclose an article substantially as claimed (see rejections of claim 1) except for the adhesive having a peel force of from about 100 to about 700 N/m. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the flexible elastomeric substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, the adhesive having a peel force of from about 100 to about 700 N/m) and the examiner cannot determine whether or not the disclosed article inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 12, St. Anne and Castellana disclose an article substantially as claimed (see rejections of claim 1) except for the article having a fluid penetration time (FPT) of greater than 500 seconds. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the references discloses all the limitations of a claim (in this case, the flexible elastomeric substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, the article having a Fluid Penetration Time (FPT) of greater than 500 seconds) and the examiner cannot determine whether or not the disclosed article inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 28, St. Anne discloses an article capable of maintaining menstrual fluid within the vagina (see Figs. 1, 3) comprising: a flexible substrate 16 having a body facing surface and an opposed garment facing surface (see para. 26); a bioadhesive 14 applied to the body facing surface of the substrate for selectively adhering the article to the body (see para. 28), wherein the article is sized, structured, and arranged (see Figs. 2, 3, 5, 6, para. 31) such that is can fit in the region on the internal side of the labia but external to the vagina, directly covering the introitus and maintaining the menstrual fluid within the vagina (the dimensions of the article disclosed in Figs. 2 and 3, when the article is placed lengthwise over the urethral opening and vaginal opening disclosed in Fig. 5, can be placed in the position required by claim 28). St. Anne further discloses the article has a length as measured along a longitudinally extending centerline of 38.1 mm (see Fig. 3, para. 31, 1.5 inches is about 38.1 mm), which falls within the range of 20-150 mm, and discloses the article has a width as measured along a transversely extending centerline of 26.9875 mm (see Fig. 3, para. 31, 1 and 1/16 inches wide is about 26.9875 mm), which falls within the range of 20-100 mm. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." See MPEP 2114 (II). In this case, due to the dimensions of the article disclosed by St. Anne and the layers of the article, St. Anne discloses an apparatus that teaches all the structural limitations of the claim and, consequently, the recitation of “for maintaining menstrual fluid within the vagina” and “to fit in the region on the internal side of the labia but external the vagina to directly cover the introitus and thereby maintain the menstrual fluid within the vagina” does not differentiate the claimed apparatus from the device of St. Anne, similarly to the case in Ex parte Masham. 
Castellana discloses a film substrate 12 having a body facing surface, the film substrate made from elastomeric polyester or polyethylene (see col. 4, ll. 45-50). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use elastomeric polyester instead of polyethylene in a film substrate, as disclosed by Castellana, as this would yield predictable results as still providing a flexible polymeric film substrate, and as the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 31, teachings of St. Anne and Castellana are described above and St. Anne further discloses the adhesive is a bioadhesive (see para. 28).
Regarding claims 32 and 33, teachings of St. Anne and Castellana are described above and St. Anne further discloses the adhesive consists of cellulosic derivatives and polyethylene glycols (see para. 28, claims allow for “mixtures thereof”). 
Regarding claims 35 and 36, St. Anne and Castellana disclose an article substantially as claimed (see rejections of claims 1 and 28) except for the article has a Gurley stiffness of from 2 mg to 5mg. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the references disclose all the limitations of a claim (in this case, the flexible, elastomeric substrate, adhesive, and the arrangement allowing for the covering of the vaginal opening and maintaining of menstrual fluid within the vagina) except for a property or function (in the present case, Gurley stiffness of from 2 mg to 5mg) and the examiner cannot determine whether or not the disclosed article inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Furthermore, Applicant has not indicated in the disclosure which material out of all the flexible substrate materials disclosed, adhesive in the specific adhesives disclosed, etc. result in the Gurley stiffness value of 2mg to 5mg. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Castellana as applied to claim 1 above, and further in view of von Bittera et al. (US 4,661,099).
Regarding claim 5, teachings of St. Anne and Castellana are described above but these references do not specifically disclose the article has a thickness in the range of about 0.1 mm to about 5 mm, though St. Anne discloses the substrate having a thickness of from about 0.012 mm to about 0.051 mm (see para. 26).
Von Bittera discloses a self-adhesive sheet-like structure made by adhering an adhesive to a supporting substrate to adhere the structure to the human body, the adhesive layer having a thickness of between about 0.001 and 5 mm (see Abstract, cl. 28). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the adhesive have a thickness of between 0.001 and 5 mm in the article of St. Anne, von Bittera disclosing this thickness for an adhesive layer for attachment of the adhesive layer and substrate to this body, and this thickness allowing for a secure attachment of the adhesive to the body facing surface of the substrate of St. Anne. Consequently, having a thickness in the range of 0.001-5 mm for the adhesive layer and having a thickness from about 0.012 -0.051 mm for the substrate would result in having an article having a thickness in the range of 0.013-5.051 mm (the addition of the lowest thicknesses for the adhesive layer and substrate to the upper range thicknesses for the adhesive layer and substrate). This range disclosed above results in a range encompassing the 0.1-5 mm range required by claim 5. 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Castellana as applied to claim 1 above, and further in view of Luizzi (US 2007/0100313).
Regarding claim 9, teachings of St. Anne and Castellana are described above but these references do not specifically disclose the adhesive has the following properties: G’ [100 rad/sec @ 37°C] / G’ [0.1 rad/sec @37°C] ≥ 4.5; and -20° C ≤Tg (°C)≤15°C.
Luizzi discloses an article including an adhesive on a body-facing surface of the article for securing the body, the adhesive disclosing the above required properties (see Abstract, para. 49), allowing for the secureness of the article to the body yet permitting the user to selectively attach and remove the article with little pain (see para. 78). It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the adhesive of St. Anne with that of Luizzi in order to allow for the secureness of the article to the body yet permit the user to selectively attach and remove the article with little pain, as disclosed by Luizzi. 
Claim(s) 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Castellana as applied to claim 28 above, and further in view of Bewick-Sonntag et al. (US 2003/0191442).
Regarding claims 29 and 30, teachings of St. Anne and Castellana are described above and while St. Anne discloses the adhesive may be bioadhesive or pressure sensitive adhesive (see para. 28), these references do not disclose the adhesive is a non-pressure sensitive adhesive substance or the adhesive is selected from the group consisting of waxes, fatty alcohols, high molecular weight alcohols, fatty acids, petroleum jelly, sealing ointments, non-ionic surfactants, alkoxylated amide, alkoxylated amines, alkyl amido alkyl amines, alkyl substituted amino acids, sucrose fatty acid esters and mixtures thereof.
Bewick-Sonntag discloses an interlabial device provided with a pressure sensitive adhesive or tacky non-pressure sensitive adhesive, the non-pressure sensitive adhesive being waxes, fatty alcohols, fatty acids, petroleum jelly, sealing ointments, non-ionic surfactants, alkoxylated amines, alkoxylated amide, alkyl amido alkyl amines, alkyl susbstituted amino acids, and combinations thereof (see para. 232). It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the pressure sensitive adhesive disclosed by St. Anne with a tacky non-pressure sensitive adhesive such as those disclosed by Bewick-Sonntag, Bewick-Sonntag disclosing this replacement in an article that is attached to the body and this replacement predictably allowing for the article to be held in place.
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over St. Anne in view of Castellana as applied to claim 28 above, and further in view of Kim et al. (US 2011/0251541).
Regarding claim 34, teachings of St. Anne and Castellana are described above but these references do not disclose the adhesive being a silicone adhesive gel in the form of silicone gel adhesive precursors. 
Kim discloses the use of silicone adhesives for attachment, allowing for stable adhesive with skin, specifically soft skin adhesive (SSA), such as Dow Corning MG 7-9800 and MG 7-9850 (see para. 19), both of which are silicone gel adhesive precursors, as disclosed in paragraph 70 of the current published application. It would have been obvious to a person having ordinary skill in the art at the time of filing to have the adhesive of St. Anne replaced with silicone adhesives such as a soft skin adhesive (SSA), such as Dow Corning MG 7-9800 and MG 7-9850, as Kim discloses these adhesives suitable for allowing for stable adhesion with skin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781